   Case 2:19-cv-05539-JFW-PLA Document 13 Filed 08/29/19 Page 1 of 1 Page ID #:76

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:19-cv-5539-JFW-PLAx                                   Date August 29, 2019
       Board of Trustees of the Sheet Metal Workers Pension Plan of Southern California, Arizona and Nevada
Title: et al v. Mechanical Test and Balance of Nevada Corporation et al

Present: The Honorable John F. Walter




                 Shannon Reilly                                        Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

G Case should have been closed on entry dated                            .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

✘ Other NOTICE OF DISMISSAL WITHOUT PREJUDICE [12] - Make JS-6
G

G Entered                                  .




                                                                  Initials of Preparer       sr




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
